Title: From George Washington to Stephen Moylan, 26 October 1781
From: Washington, George
To: Moylan, Stephen


                  Sir,
                     
                     Head Quarters near  York in Virginia 26 October 1781
                  
                  Out of the Captured Horses and Accoutrements, and such others as belong to the Public, and are to be obtained; you are to equip the first third & fourth Regiments of Cavalry, & Colo. Armands Corps; & prepare the whole with as much Expedition as possible for a March to reinforce the Army under the Command of Majr General Greene.
                  Such Men, Horses and Accoutrements as belong to either of the above Corps are to be immediately drawn together at Petersburg or such other convenient place on the communication between this and the Southern Army as will be better able to furnish Forage and other conveniencies; from whence they are to proceed, without waiting further orders, to the Camp of Major Genl Greene, and place themselves under his command.
                  If there should be an insufficiency of any article to comply with the demands—if there should be a choice in the horses, or a difference in the quality of the accoutrements, I shall rely upon your impartiality & justice for equality in the distribution to prevent discontent & complaints.  I do not mean by this, that Horses or Accoutrements provided before the Siege or Capitulation of York are to be applied to any other Corps than that for which they were provided but to be considered and allowed for in the distribution of the captured articles in case of deficiency.  Given at Head Quarters near York in Virginia This 26th day of Octr 1781.
                  
               